         Case 19-03448-CL7                Filed 10/09/19          Entered 10/10/19 06:39:52           Doc 55         Pg. 1 of 2
CSD 1159A [07/01/18]
Name, Address, Telephone No. & I.D. No.
Michael D. Breslauer, Esq. SBN 110259
mbreslauer@swsslaw.com
Solomon Ward Seidenwurm & Smith, LLP
                                                                                                  October 10, 2019
401 B Street, Suite 1200
San Diego, CA 92101
Telephone (619) 231-0303
Attorneys for The Neal K. McFarlane and Jennifer C. McFarlane Revocable Trust of 1999



                      UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                      325 West F Street, San Diego, California 92101-6991

In Re
Ray Rosa, Jr.,

                                                                            Debtor.         BANKRUPTCY NO. 19-03448-CL7



The Neal K. McFarlane and Jennifer C. McFarlane Revocable Trust of 1999,                                                                  jrm
                                                                            Movant(s)       RS NO. MDB-1

v.
Ray Rosa, Jr.; Gerald H. Davis, Chapter 7 Trustee,                                          Date of Hearing: October 7, 2019
                                                                                            Time of Hearing: 10:00 a.m.
                                                                            Respondent(s)   Name of Judge:   Christopher B. Latham


                                   ORDER ON
      EMERGENCY MOTION FOR RELIEF FROM AUTOMATIC STAY (UNLAWFUL DETAINER)


          The court orders as set forth on the continuation pages attached and numbered Two through Two with

 exhibits, if any, for a total of Two pages. Motion/Application Docket Entry No. 35.
 //

 //

 //

 //

 //

 DATED:         October 9, 2019

                                                                             Judge, United States Bankruptcy Court




                                                                                                                American LegalNet, Inc.
                                                                                                                www.FormsWorkFlow.com
CSD 1159A
       Case
CSD 1159A     19-03448-CL7
          [0110111a1(Page 2) Filed 10/09/19 Entered 10/10/19 06:39:52 Doc 55 Pg. 2 of 2
ORDER ON EMERGENCY MOTION FOR RELIEF FROM AUTOMATIC STAY (UNLAWFUL DETAINER)
DEBTOR: Ray Rosa, Jr.                                                 CASE NO: 19-03448-CL?
                                                                      RS NO.: MDB-1

The Neal K. Mcfarlane and Jennifer C. Mcfarlane Revocable Trust of 1999 ("McFarlane") filed their Emergency Motion
for Relief from Automatic Stay - Unlawful Detainer (Docket No. 35) (the "Motion"). The Motion was opposed by Debtor,
Ray Rosa ("Rosa") and the Court set a hearing on the matter for October 7, 2019 at 10:00 a.m. At the hearing, Michael
D. Breslauer, Esq. appeared on behalf of Mcfarlane and Rosa appeared prose. Based on the papers filed both in
support of and opposing the Motion, the comments made during the hearing, the Court finds that McFarlane's interests as
lessor under the Lease are not adequately protected. Accordingly, and for good cause shown,

The Motion is granted pursuant to 11 U.S.C. Section 362(d)(1 ). Subject to the terms of this Order below, the automatic
stay of 11 U.S.C. Section 362 is hereby terminated to enable Mcfarlane or his agents to take any and all steps authorized
under the Lease (as defined in the Motion) and applicable non-bankruptcy law to obtain possession of the property
located at 2945 Avenida Castana, Carlsbad, CA 92009 (the "Property"), inclusive of prosecution of unlawful detainer and
eviction proceedings.

IT IS FURTHER ORDERED that no steps to enforce the terms of the Lease through unlawful detainer proceedings shall
take place, inclusive of the service of a three-day notice to pay or quit, until November 6, 2019 if Rosa pays to Mcfarlane
good funds in the amount of $4,100.00 on October 7, 2019 (the "Interim Payment"). McFarlane's receipt of the Interim
Payment shall not be deemed a cure of defaults under the Lease or a waiver of any rights held by Mcfarlane to pursue
any and all claims, rights and remedies to regain possession of the Property and collect all sums due under the Lease.

IT IS SO ORDERED.


Approved as to form:




Ray Rosa




                                                                                                    Am erican ugalNtt, Inc.   ()
CSD 1159A
                                                                         Signed by Judge Christopher B. Latham October 9, 2019
